Citation Nr: 0405987	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-08 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for bilateral hearing loss.

2.  Entitlement to an effective date earlier than May 24, 
2001, for a grant of service connection for bilateral hearing 
loss, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than May 24, 
2000, for a grant of service connection for tinnitus, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from June 1952 to June 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey, which granted the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
evaluating it as 30 percent disabling effective May 24, 2001 
(the date of the veteran's informal service connection 
claim), and entitlement to service connection for tinnitus, 
evaluating it as 10 percent disabling effective May 24, 2000 
(based on liberalizing regulations for evaluating tinnitus).  
The veteran disagreed with the effective dates assigned to 
both of these service-connected disabilities and also 
disagreed with the 30 percent evaluation assigned to his 
service-connected bilateral hearing loss in a statement 
received at the RO in October 2002.  In a statement of the 
case issued to the veteran and his service representative in 
April 2003, the RO concluded that no change was warranted in 
the 30 percent evaluation assigned to the veteran's service-
connected bilateral hearing loss.  The veteran perfected a 
timely appeal with respect to the issue of entitlement to an 
initial disability rating in excess of 30 percent for 
bilateral hearing loss in April 2003.  A personal hearing was 
held at the RO in June 2003 on the claim of entitlement to an 
initial disability rating in excess of 30 percent for 
bilateral hearing loss.  In a supplemental statement of the 
case issued to the veteran and his service representative in 
June 2003, the RO concluded that no change was warranted in 
the 30 percent evaluation assigned to the veteran's service-
connected bilateral hearing loss.  

Finally, the Board notes that this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

At the outset, the Board observes that the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA"), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)), redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

In December 2003 VA's General Counsel issued an opinion 
regarding the applicability of the VCAA to an issue initiated 
in a notice of disagreement.  See VAOPGCPREC 8-03.  In that 
opinion the General Counsel held that, although VA must 
notify a claimant of the evidence needed to substantiate a 
claim on receipt of a complete or substantially complete 
application, VA is not obligated to inform the claimant of 
the evidence needed to support an issue that is initially 
raised in a notice of disagreement if VA has already given 
the section 5103(a) notice regarding the original claim.  In 
the instant appeal the RO did not inform the veteran of the 
evidence needed to substantiate his original claim for 
service connection for hearing loss, or the relative 
responsibilities of the veteran and VA in developing that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b) (2003).  A remand in this case 
is, therefore, required for compliance with the notice and 
duty to assist provisions contained in the law.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159(b) (2003).  

As a procedural matter, the Board also observes that, in a 
statement received at the RO in October 2002, the veteran's 
service representative notified VA that the veteran disagreed 
with the effective date (of May 24, 2001) assigned to the 
grant of service connection for bilateral hearing loss and 
also disagreed with the effective date (of May 24, 2000) 
assigned to the grant of service connection for tinnitus.  

Under the laws administered by VA, a claimant initiates an 
appeal by filing a timely notice of disagreement to contest 
the result of an initial review or determination by the 
agency of original jurisdiction.  See 38 U.S.C.A. § 7105 
(West Supp. 2002) ("notice of disagreement shall be filed 
within one year from the date of mailing notice of the result 
of initial review or determination...."); see also 38 C.F.R. 
§ 20.302 (2003) ("a claimant...must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him or her...").  A 
claimant's Notice of Disagreement "must be in terms which 
can be reasonably construed as disagreement with" the 
determination being appealed.  See 38 C.F.R. § 20.201 (2003).  
Based on a review of the October 2002 statement from the 
veteran's service representative, the Board determines that 
it is a valid notice of disagreement with respect to the 
issues of entitlement to an effective date earlier than May 
24, 2001, for the grant of service connection for bilateral 
hearing loss and entitlement to an effective date earlier 
than May 24, 2000, for the grant of service connection for 
tinnitus.  

Because the veteran filed a timely notice of disagreement 
under 38 U.S.C.A. 
§ 7105, appellate review of the RO's January 2002 rating 
decision was properly initiated, and the RO was then 
obligated to furnish him a statement of the case with respect 
to the earlier effective date claims.  See 38 U.S.C.A. § 7105 
(West Supp. 2002); 38 C.F.R. § 19.26 (2003).  See also 
Hamilton v. Brown, 4 Vet. App. 528 (1993).  Accordingly, both 
the issues of entitlement to an effective date earlier than 
May 24, 2001, for the grant of service connection for 
bilateral hearing loss and entitlement to an effective date 
earlier than May 24, 2000, for the grant of service 
connection for tinnitus are remanded to the RO for the 
issuance of a statement of the case and any further 
development as may be necessary regarding these claims.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

The remanding of the issues of entitlement to an effective 
date earlier than May 24, 2001, for the grant of service 
connection for bilateral hearing loss and entitlement to an 
effective date earlier than May 24, 2000, for the grant of 
service connection for tinnitus must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought and a timely 
substantive appeal.  See 38 U.S.C.A. § 7105 (West Supp. 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  The RO should 
return these issues to the Board only if the veteran perfects 
an appeal in full accordance with the provisions of 38 
U.S.C.A. § 7105.

Finally, the Board observes that, at the veteran's personal 
hearing held at the RO in June 2003, he stated that his 
bilateral hearing loss had worsened since his last VA 
audiology examination.  A detailed review of the veteran's VA 
outpatient treatment records from the VA Medical Center in 
East Orange, New Jersey, reveals that the veteran's hearing 
was tested most recently at a November 2002 audiology 
examination.  Given the veteran's testimony at his personal 
hearing about his worsening bilateral hearing loss, and 
because the veteran's most recent hearing test was in 
November 2002, the Board is of the opinion that, on remand, 
the veteran should be scheduled for an updated VA audiology 
examination to determine the current nature and severity of 
his service-connected bilateral hearing loss.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should furnish the veteran and 
his service representative a statement of 
the case on the issues of entitlement to 
an effective date earlier than May 24, 
2001, for the grant of service connection 
for bilateral hearing loss, and 
entitlement to an effective date earlier 
than May 24, 2000, for the grant of 
service connection for tinnitus.  The RO 
should return these issues to the Board 
only if the veteran perfects an appeal, 
by filing a timely substantive appeal, in 
full accordance with 38 U.S.C.A. § 7105 
(West Supp. 2002).

2.  With respect to the claim of 
entitlement to an initial disability 
rating in excess of 30 percent for 
bilateral hearing loss, the RO must 
assure compliance with the requirements 
of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) and its implementing regulations.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.

3.  The RO should make arrangements with 
the appropriate VA medical facility(ies) 
for the veteran to be afforded the 
following examination: an audiology 
examination to determine the current 
nature and severity of the veteran's 
service-connected bilateral hearing loss.  
Send the claims folder to the examiner(s) 
for review.  Request that this 
examination include all standard studies 
and tests.  All examination findings 
should be set forth.

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to an 
initial disability rating in excess of 30 
percent for bilateral hearing loss in 
light of all relevant evidence and 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its determinations, addressing all issues 
and concerns that were noted in this 
REMAND.  

5.  If the benefits requested on appeal 
with respect to the evaluation assigned 
to the veteran's service-connected 
hearing loss are not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


